DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 18 December 2019.  Claims 1-23 are pending and have been examined. 

Examiner’s Note

The claim recites the combination of additional elements of receiving using light sensors ambient lighting conditions in order to produce a desired light consistent with a selected location. The claim as a whole integrates the mental process into a practical application.  Specifically, the additional elements recite a specific manner of collecting information about lighting in order to provide a specific lighting condition which provides a specific improvement over prior systems, resulting in an improved lighting condition.  Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10-13, 15-20, 22, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (U.S. Patent Publication 2017/0340267 A1) (hereafter Shen) in view of KIM et al. (U.S. Patent Publication 2016/0357578 A1) (hereafter Kim).

	Referring to Claim 1, Shen teaches a lighting system device, comprising:

a light source (see; par. [0061] and par. [0080] of Shen teaches a light source).

one or more computing devices allowing selecting a location other than ambient location (see; par. [0080] of Shen teaches a device that simulates other location lighting).

Shen does not explicitly disclose the following limitations, however,

Kim teaches a light sensor to measure ambient lighting conditions (see; par. [0486] of Kim teaches a light sensor), and
one or more computing devices that compare the ambient lighting conditions to the lighting conditions of the selected location (see; par. [0486] of Kim teaches sensing the ambient life, par. [0286] provides an image with different virtual color selections (i.e. selected location), par. [0061] and recommending makeup for virtual color (i.e. selected location)), and
one or more computing devices that control the output of the light source to produce lighting conditions that when combined with the ambient lighting conditions simulate the lighting conditions of the selected location (see; par. [0486] of Kim teaches sensing the ambient life, par. [0286] provides an image with different virtual color selections (i.e. selected location), par. [0061], recommending makeup for virtual color (i.e. selected location), par. [0089] and finally adjusting white level of light to meet virtual color needs (i.e. selected location)).

The Examiner notes that Shen teaches similar to the instant application teaches personalized skin diagnosis and skincare.  Specifically, Shen discloses a device for conducting skin analysis for a user using sensors to detect and based on image adjust for lighting to provide skincare including makeup routines it is therefore viewed as analogous art in the same field of endeavor. Additionally, Kim teaches device including sensors for providing makeup mirror to provide real time makeup guide information based on lighting around the device and as it is comparable in certain respects to Shen which personalized skin diagnosis and skincare.  as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Shen discloses a device for conducting skin analysis for a user using sensors to detect and based on image adjust for lighting to provide skincare including makeup routines.  However, Shen fails to disclose a light sensor to measure ambient lighting conditions, one or more computing devices that compare the ambient lighting conditions to the lighting conditions of the selected location, and one or more computing devices that control the output of the light source to produce lighting conditions that when combined with the ambient lighting conditions simulate the lighting conditions of the selected location.

Kim discloses a light sensor to measure ambient lighting conditions, one or more computing devices that compare the ambient lighting conditions to the lighting conditions of the selected location, and one or more computing devices that control the output of the light source to produce lighting conditions that when combined with the ambient lighting conditions simulate the lighting conditions of the selected location.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Shen the a light sensor to measure ambient lighting conditions, one or more computing devices that compare the ambient lighting conditions to the lighting conditions of the selected location, and one or more computing devices that control the output of the light source to produce lighting conditions that when combined with the ambient lighting conditions simulate the lighting conditions of the selected location as taught by Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Shen, and Kim teach the collecting and analysis of data in order to manage skincare of a user including makeup and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 2, see discussion of claim 1 above, while Shen in view of Kim teaches the system above, Shen further discloses a system having the limitations of:

the lighting conditions include one of light temperature, light color rendering index, and light diffusion (see; par. [0080] of Shen teaches providing light of a specific temperature).


	Referring to Claim 3, see discussion of claim 1 above, while Shen in view of Kim teaches the system above, Shen further discloses a system having the limitations of:

comprising a mirror, a brush, or a compact case (see; par. [0052] of Shen teaches a mirror feature as part of the display).


	Referring to Claim 4, see discussion of claim 1 above, while Shen in view of Kim teaches the system above, Shen further discloses a system having the limitations of:

the light source includes one or more light emitting diodes (see; par. [0061] led lights).


	Referring to Claim 5, see discussion of claim 1 above, while Shen in view of Kim teaches the system above, Shen further discloses a system having the limitations of:

comprising a communications module (see; par. [0083] of Shen teaches a communication unit).


	Referring to Claim 6, see discussion of claim 1 above, while Shen in view of Kim teaches the system above, Shen further discloses a system having the limitations of:

the location is selected from at least one of indoor, outdoor, day, night, stage, non-stage, an entertainment venue (see; par. [0080] of Shen teaches a light source can be set to scenarios both indoor and outdoor including type of day (i.e. sunny day)).


	Referring to Claim 7, Shen in view of Kim teaches a computer implemented method of simulating lighting conditions.  Claim 7 recites the same or similar limitations as those addressed above in claim 1, Claim 7 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exception.

receiving, by the computing device, a selection for a location (see; par. [0080] of Shen teaches simulating other location lighting).


	Referring to Claim 8, see discussion of claim 7 above, while Shen in view of Kim teaches the method above Claim 8 recites the same or similar limitations as those addressed above in claim 2, Claim 8 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 10, see discussion of claim 7 above, while Shen in view of Kim teaches the method above Claim 10 recites the same or similar limitations as those addressed above in claim 4, Claim 10 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 11, see discussion of claim 7 above, while Shen in view of Kim teaches the system above, Shen further discloses a system having the limitations of:

providing, by the computing device, cosmetic make-up recommendations that are best suited for the lighting conditions of the selected location (see; par. [0080]-[0081] of Shen teaches based on desired lighting provide recommendation on makeup).


	Referring to Claim 12, Shen in view of Kim teaches a computing device.  Claim 12 recites the same or similar limitations as those addressed above in claims 1 and 7, Claim 12 is therefore rejected for the same reasons as set forth above in claims 1 and 7.

	Referring to Claim 13, see discussion of claim 12 above, while Shen in view of Kim teaches a computing device above Claim 13 recites the same or similar limitations as those addressed above in claim 2, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 15, see discussion of claim 12 above, while Shen in view of Kim teaches a computing device above Claim 15 recites the same or similar limitations as those addressed above in claim 10, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 10.

	Referring to Claim 16, see discussion of claim 12 above, while Shen in view of Kim teaches a computing device above Claim 16 recites the same or similar limitations as those addressed above in claim 11, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 11.

	Referring to Claim 17, see discussion of claim 12 above, while Shen in view of Kim teaches the computing device above, Shen further discloses a computing device having the limitations of:

an application programming interface to retrieve the lighting conditions (see; par. [0080] of Shen teaches a selecting desired lighting condition).


	Referring to Claim 18, Shen in view of Kim teaches a system.  Claim 18 recites the same or similar limitations as those addressed above in claims 1 and 7, Claim 18 is therefore rejected for the same reasons as set forth above in claims 1 and 7.

	Referring to Claim 19, see discussion of claim 18 above, while Shen in view of Kim teaches a system above Claim 19 recites the same or similar limitations as those addressed above in claim 2, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 2.

	Referring to Claim 20, see discussion of claim 18 above, while Shen in view of Kim teaches the system above, Shen does not explicitly disclose a system having the limitations of: however,

Kim teaches compare the measured ambient lighting conditions to the lighting conditions of the selected location (see; par. [0486] of Kim teaches sensing the ambient life, par. [0286] provides an image with different virtual color selections (i.e. selected location), par. [0061] and recommending makeup for virtual color (i.e. selected location)), and

The Examiner notes that Shen teaches similar to the instant application teaches personalized skin diagnosis and skincare.  Specifically, Shen discloses a device for conducting skin analysis for a user using sensors to detect and based on image adjust for lighting to provide skincare including makeup routines it is therefore viewed as analogous art in the same field of endeavor. Additionally, Kim teaches device including sensors for providing makeup mirror to provide real time makeup guide information based on lighting around the device and as it is comparable in certain respects to Shen which personalized skin diagnosis and skincare.  as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Shen discloses a device for conducting skin analysis for a user using sensors to detect and based on image adjust for lighting to provide skincare including makeup routines.  However, Shen fails to disclose compare the measured ambient lighting conditions to the lighting conditions of the selected location.

Kim discloses compare the measured ambient lighting conditions to the lighting conditions of the selected location.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Shen compare the measured ambient lighting conditions to the lighting conditions of the selected location as taught by Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Shen, and Kim teach the collecting and analysis of data in order to manage skincare of a user including makeup and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 22, see discussion of claim 18 above, while Shen in view of Kim teaches a system above Claim 22 recites the same or similar limitations as those addressed above in claim 10, Claim 22 is therefore rejected for the same or similar limitations as set forth above in claim 10.

	Referring to Claim 23, see discussion of claim 18 above, while Shen in view of Kim teaches a system above Claim 23 recites the same or similar limitations as those addressed above in claim 17, Claim 23 is therefore rejected for the same or similar limitations as set forth above in claim 17.


Claim 9, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (U.S. Patent Publication 2017/0340267 A1) (hereafter Shen) in view of KIM et al. (U.S. Patent Publication 2016/0357578 A1) (hereafter Kim) in further view of Harville et al. (U.S. Patent Publication 2007/0058858 A1) (hereafter Harville).

	Referring to Claim 9, see discussion of claim 7 above, while Shen in view of Kim teaches the method above, Shen in view of Kim does not explicitly disclose a method having the limitations of, however,

Harville teaches providing, by the computing device, a comparison of the measured ambient lighting conditions to the lighting conditions of the selected location (see; par. [0021], par. [0028], and par. [0030]-[0031] of Harville teaches measuring ambient lighting and based on current characteristics of the image and a correction function in the reference color space).

The Examiner notes that Shen teaches similar to the instant application teaches personalized skin diagnosis and skincare.  Specifically, Shen discloses a device for conducting skin analysis for a user using sensors to detect and based on image adjust for lighting to provide skincare including makeup routines it is therefore viewed as analogous art in the same field of endeavor. Additionally, Kim teaches device including sensors for providing makeup mirror to provide real time makeup guide information based on lighting around the device and as it is comparable in certain respects to Shen which personalized skin diagnosis and skincare.  as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Harville teaches recommending a product based upon skin color estimated from an image and as it is comparable in certain respects to Shen and Kim which personalized skin diagnosis and skincare.  as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Shen and Kim discloses a device for conducting skin analysis for a user using sensors to detect and based on image adjust for lighting to provide skincare including makeup routines.  However, Shen and Kim fails to disclose providing, by the computing device, a comparison of the measured ambient lighting conditions to the lighting conditions of the selected location.

Harville discloses providing, by the computing device, a comparison of the measured ambient lighting conditions to the lighting conditions of the selected location.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Shen and Kim the providing, by the computing device, a comparison of the measured ambient lighting conditions to the lighting conditions of the selected location as taught by Harville since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Shen, Kim, and Harville teach the collecting and analysis of data in order to manage skincare of a user including makeup and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 14, see discussion of claim 12 above, while Shen in view of Kim teaches a computing device above Claim 14 recites the same or similar limitations as those addressed above in claim 9, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 9.

	Referring to Claim 21, see discussion of claim 18 above, while Shen in view of Kim teaches a system above Claim 21 recites the same or similar limitations as those addressed above in claim 9, Claim 21 is therefore rejected for the same or similar limitations as set forth above in claim 9.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Ramer et al. (U.S. Patent Publication 2015/0156848 A1) disclose a chaotic approach to control of lighting.
CHO et al. (U.S. Patent Publication 2012/0123759 A1) discloses a system and method for recommending sensitive make up based on skin tone of user.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623